Citation Nr: 0414274	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-26 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to June 7, 2002 for a 
grant of service connection for post-traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from Mach 1966 to December 
1968 and from November 1975 to December 1976.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating activity of the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO issued a decision in August 2002 granting 
service connection for PTSD, effective June 7, 2002.  In a 
notice of disagreement with the RO's August 2002 decision, 
the veteran requested an earlier effective date for the grant 
of service connection for PTSD.  An August 2003 statement of 
the case provided reasons and bases for denying the 
appellant's effective date claim.  


FINDINGS OF FACT

1.  The veteran's original claim for compensation for PTSD 
was received on June 7, 2002, more than one year following an 
April 11, 1980 liberalizing VA issue pertaining to grants of 
service connection for PTSD.  

2.  The veteran did not meet the eligibility criteria for 
service connection for PTSD on April 11, 1980 nor did such 
eligibility criteria exist continuously from April 11, 1980 
until June 7, 2002.


CONCLUSION OF LAW

An effective date prior to June 7, 2002 for a grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.114 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records contain no complaints, findings or 
treatment of any psychiatric disorders.  There is no 
pertinent evidence of any nervous conditions during the 
period from the veteran's discharge from his first period of 
service in December 1968 through his reentrance on active 
duty in November 1975.  As well, there is no pertinent 
evidence of any nervous conditions during the period from the 
veteran's discharge from his second period of service in 
December 1976 through 2001.

An October 2001 VA outpatient treatment entry indicates that 
the veteran requested a PTSD evaluation.  He reported 
experiencing nightmares, flashbacks, and startle response to 
loud noises.  It was noted that his mood was anxious and 
depressed.  The diagnostic impressions included rule out 
PTSD.  In January 2002, the assessment was PTSD with 
depression.  An assessment of PTSD was also recorded in 
subsequent VA outpatient notations through June 2002.  

A VA psychiatric examination was performed in May 2002.  It 
was indicated that various psychological tests had been 
performed during the period from April to May 2002.  During 
the current examination, the veteran was found to be 
experiencing many of the manifestations of PTSD.  Based on 
the evaluation, the assessment was that the veteran's primary 
diagnosis was combat-related, chronic PTSD.

On June 7, 2002, the RO received the veteran's original claim 
for compensation for PTSD.  

Received in April 2003 was a statement from the veteran's 
former employer.  It was reported that the veteran had worked 
from January 1998 to March 2003 as a commercial truck driver.  
It was stated that the veteran had resigned because he did 
not feel safe performing his job due to his disability.  The 
former employer did not elaborate on the nature or 
characteristics of the veteran's disability.  

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA eliminated the requirement of submitting a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim-but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
at 422.  The Court also held that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).  
But VA's Office of General Counsel recently held, in 
VAOPGCPREC 1-2004 (Feb. 24, 2004), that the "fourth 
element" requirement of Pelegrini was non-binding obiter 
dictum.  Id. at 7.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In this case, VA notified the veteran by letter dated in July 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to either send medical 
treatment records from his private medical providers, or that 
it was his responsibility to provide a properly executed 
release (e.g., a VA Form 21-4142) so that VA could request 
medical treatment records from private medical providers.  
Further, the rating decision appealed and the statement of 
the case (SOC), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified the 
veteran of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities-his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records are on file, as are his VA medical treatment 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
He was asked to advise VA if there was any other information 
or evidence he considered relevant to his claims so that VA 
could help him by getting that evidence.  He also was advised 
what evidence VA had requested and notified in the SOC what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Additionally, in Pelegrini, the Court held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002) requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini further held that the 
Secretary failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  

In this particular case, the July 2002 VCAA letter from the 
RO advising the claimant of his rights in VA's claims process 
predated the RO's August 2002 decision initially adjudicating 
his claim.  Accordingly, that VCAA letter complied with the 
sequence of events (i.e., letter before denial) stipulated in 
the Pelegrini decision.

Legal Criteria

The diagnosis of PTSD, Diagnostic Code 9411, was added to 
VA's Schedule effective April 11, 1980, the date of approval 
of the regulatory amendment by the Administrator of Veterans 
Affairs.  See 45 Fed. Reg. 26,326 (1980); 38 C.F.R. Part 4 
(1980).  Prior to that time, VA had rated traumatic neurosis 
as an anxiety disorder and, pursuant to then-existing 
regulations, see former 38 C.F.R.§§ 4.125 and 4.126 (1979), 
had based its psychiatric evaluations on the standards of the 
second (1968) edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM), Second Edition (II).  DSM-II made no 
reference to delayed onset of anxiety neurosis.  The third 
edition of the DSM (DSM-III) specifically noted that the 
symptoms of the new diagnostic category, PTSD, could "emerge 
after a latency period of months or years following the 
trauma."

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, the 
effective date of an award of benefits shall generally not be 
earlier than the date the claim for those benefits was 
received.  If, however, an original claim of entitlement to 
service connection is filed within the initial post- service 
year, service connection may be granted effective the day 
following separation from active service or the date 
entitlement arose. 38 C.F.R. § 3.400((b)(2)(i).

Section 5110(g) of title 38, United States Code, also 
authorizes an exception to that rule, providing that the 
effective date of an award of, or increase in, compensation 
"pursuant to any Act or administrative issue ... shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue." The statute authorizes retroactive payments for up to 
one year prior to the date of claim or the date of 
administrative determination of entitlement, whichever is 
earlier.

The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims. Specifically, the effective dates of 
awards under 38 C.F.R. § 3.114 are assigned as follows:

(1)  If a claim is reviewed on the initiative of VA within 
one year from the effective date of the law or VA issue, or 
at the request of a claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue.

(2)  If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3)  If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

38 C.F.R. § 3.114(a).


The implementing regulation, 38 C.F.R. 3.114(a), further 
states that a claimant cannot receive retroactive payment 
based on a prospectively effective liberalizing law or a 
liberalizing VA issue unless the evidence establishes that 
"the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement."

In a precedential opinion, VA's General Counsel concluded 
that the addition of PTSD to the Schedule in 1980 was a 
liberalizing VA issuance for purposes of 38 C.F.R. 3.114(a).  
The General Counsel opinion held that an effective date prior 
to the date of claim could not be assigned under section 
3.114(a) unless the claimant met all eligibility criteria for 
the liberalized benefit on April 11, 1980, the effective date 
of the regulatory amendment adding the diagnostic code for 
PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement. VAOPGCPREC 26-97 (July 16, 1997).



Analysis

The veteran's original claim for compensation for PTSD was 
received on June 7, 2002.  The veteran contends that he is 
entitled to an effective date for service connection for PTSD 
as of June 7, 2001, one year prior to the date of receipt of 
his compensation claim.  He argues that governing criteria 
pertaining to effective dates involving a change of law or 
liberalizing issue support a grant of service connection for 
PTSD, effective June 7, 2001.  

Under governing criteria cited above, and based on receipt of 
an initial claim of entitlement of entitlement to benefits on 
June 7, 2002, the grant of service connection for PTSD can be 
established as of June 7, 2001, only if the veteran met all 
eligibility criteria for service connection for PTSD on April 
11, 1980, and such eligibility is shown to have existed 
continuously from that date to June 7, 2002.  VAOPGCPREC 26-
97 (July 16, 1997).

In urging the application of 38 C.F.R. § 3.114 to the facts 
of this case, the veteran asserts that case law does not 
require evidence showing that a diagnosis of PTSD existed on 
April 11, 1980, the date of the liberalizing VA 
administrative issue that provided for service connection for 
PTSD.  Rather, the veteran argues, section 3.114 requires 
only that the evidence show he met all eligibility criteria 
for the liberalized benefit on the effective date of the 
liberalizing issue.  The Board agrees with the veteran's 
interpretation of the case law.  

Here, the evidence of record shows that, during October 2001, 
the veteran first displayed manifestations, apparently 
indicative of PTSD, and a tentative diagnosis of "rule out" 
PTSD was provided.  A firm diagnosis of PTSD was subsequently 
rendered in VA clinical records starting in January 2002, and 
further verified by the May 2002 VA psychiatric examination.  
However, there is simply no indication in the record from 
either medical practitioners or lay persons that the veteran 
displayed the signs or symptoms of PTSD-independent of a 
formal diagnosis of that disorder-prior to October 2001.  In 
short, the veteran met none of the eligibility criteria for 
service connection for PTSD on April 11, 1980, and no such 
eligibility existed continuously to the date of receipt of 
his June 7, 2002 formal claim for benefits.  

Since the veteran neither met the criteria for service 
connection for PTSD on April 11, 1980 nor did such 
eligibility exist continuously from April 11, 1980 to the 
date of receipt of his claim for PTSD on June 7, 2002, he is 
not entitled to an effective date of June 7, 2001, a point in 
time one year prior to the date of receipt of his original 
claim.  Here, an effective date prior to June 7, 2002 is not 
warranted.  

In support of his claim for an earlier effective date for a 
grant of service connection  for PTSD, the veteran cites 
McCay v. Brown, 9 Vet. App. 183 (1996), Viglas v. Brown, 7 
Vet. App. 1 (1994), and Thomas v. Principi, 16 Vet. App. 197 
(2002).  He argues that these cases support a grant of an 
effective date of service connection for PTSD as of June 7, 
2001, one year prior to the date of receipt of his formal 
claim for service connection for PTSD.  

In McCay and Viglas, the United States Court of Appeals for 
Veterans Claims (Court) addressed a situation where the 
appellants were each granted an effective date for VA 
benefits prior to the date of the claim.  However, in both 
instances, the grant of an effective date prior to the date 
of receipt of the claim turned upon interpretation of 
regulations that provided for retroactive application of 
liberalizing criteria pertaining to presumptive service 
connection for diseases associated with exposure to herbicide 
agents.  By contrast, the April 11, 1980 liberalizing changes 
in VA Rating Schedule involving PTSD, applicable to this 
appeal, are prospective in their application.  Thus, the 
cases cited by the veteran are inapposite to the case on 
appeal.

In Thomas, the Court reversed the Board's implicit 
determination that the claimant had not filed a formal claim 
for benefits and remanded the case for the Board to address, 
among other things, the interplay of a formal claim for 
increase with an informal request for a rating in the context 
of an earlier effective date for an assignment of an 
increased rating for disability, following a grant of service 
connection.  However, in the case on appeal, there is no 
dispute about the date of receipt of the original service 
connection claim; specifically, June 7, 2002.  

For all the foregoing reasons, the claim for an effective 
date prior to June 7, 2002 for a grant of service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Entitlement to an effective date prior to June 7, 2002 for a 
grant of service connection for PTSD is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



